Citation Nr: 1455772	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to an initial compensable evaluation for hearing loss. 

4.  Entitlement to an initial evaluation in excess of 10 percent for nerve involvement of the right upper extremity. 

5.  Entitlement to an evaluation in excess of 10 percent for open reduction internal fixation of the right 4th and 5th metacarpals with degenerative joint disease of the right hand. 
 
6.  Entitlement to an evaluation in excess of 10 percent for postoperative residual scar of fracture of right ring and little fingers.  

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Veteran represented by:	Timothy White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1987 to January 1990. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Muskogee, Oklahoma.  In that decision, the RO denied service connection for depression and a bilateral knee disability and entitlement to TDIU.  The RO granted service connection for hearing loss and nerve involvement of the right upper extremity and assigned separate noncompensable evaluations for each disability effective from September 10, 2010.  In addition, the RO continued 10 percent disability evaluations for open reduction internal fixation of the right 4th and 5th metacarpals with degenerative joint disease of the right hand and for postoperative residual scar of fracture of right ring and little fingers.  
During the pendency of the appeal, in a September 2012 rating decision, the RO increased the disability evaluation for nerve involvement of the right upper extremity to 10 percent effective from the date of service connection.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In April 2013, the Veteran presented testimony in a travel board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Board has considered the Veteran's claim for all possible psychiatric disorders as reflected on the previous page.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the April 2013 hearing, the Veteran indicated that he applied for disability benefits from the Social Security Administration (SSA).  Records from the SSA have not been associated with the Veteran's claim folder.  Additionally, the Veteran testified that he received treatment for his disabilities from the VA.  The most recent treatment records in the electronic claims files are dated in 2012.  On remand, all outstanding records must be obtained.  See 38 C.F.R. § 3.159(c) (2) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As to his claim for an acquired psychiatric disorder, the Veteran was afforded a VA examination in September 2011.  In noting a diagnosis of depression secondary to general medical condition (the knees), the examiner did not address whether the disorder was related to the Veteran's service-connected disabilities and/or to service.  On remand, he should be afforded another examination to address these issues.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Additionally, as to his increased rating claims, the Veteran was last afforded examinations in 2011.  Although the mere passage of time does not necessitate ordering current examinations, the Veteran indicated that his disabilities had increased in severity.  For example, as to his hearing loss disability, he testified at his hearing that it had worsened since his last VA examination.  With regard to his right hand disability, he indicated that it was progressively getting worse.  Furthermore, he has not been afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work. Therefore, on remand, he must be afforded additional VA examinations.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994),

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records dated from August 2012 to the present.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is related to his military service.  He or she should also opine as to whether it is at least as likely as not that the current disorder is either caused by or permanently aggravated by his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected hearing loss and discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his nerve involvement of the right upper extremity.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should identify the nerve involved and indicate whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis. In addition, the examiner should state whether there is weakness but not loss of the flexion of the elbow and supination of the elbow.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his open reduction internal fixation of the right 4th and 5th metacarpals with degenerative joint disease of the right hand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether there is limitation of motion, favorable ankylosis, or unfavorable ankylosis of any of the joints of the fingers affected. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his postoperative residual scare of fracture of right ring and little fingers.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide a description of the Veteran's scar, including the size and location, and he or she should indicate whether it is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

8.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.  

9.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

10.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



